           Case 2:18-cr-00074-JAD-EJY Document 78 Filed 07/13/20 Page 1 of 1



1                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                   Plaintiff,                        Case No. 2:18-cr-00074-JAD-EJY
4
           v.                                        ORDER
5
                                                                 ECF No. 77
     ROBERT UMAJESTY PERKINS,
6
                   Defendant.
7

8

9          Good cause appearing, IT IS THEREFORE ORDERED that the sentencing hearing

10   in the above-captioned matter currently scheduled for September 8, 2020 at 9:30 a.m., be

11   vacated and continued to September 21, 2020, at 3:00 p.m.

12

13         DATED this 13th day of July, 2020.

14

15                                            _______________________________________
                                              HONORABLE JENNIFER A. DORSEY
16                                            UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24


                                                 3
